DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akiko et al. (JP 2007004619, Espacenet translation ), in view of Silzer, SR. et al. (US 2013/0021174 A1), and further in view of Kenji (JP2010083674, Espacenet translation).
Regarding Claim 1, Akiko et al. (‘619) discloses “a management system for objects under monitoring [Figure 1-6]; [paragraph 5: the work status management system…acquires the information of the detected personnel detected in the predetermined area and the information of the detection area and the detection date and time from the personnel detection device installed in the area at predetermined intervals] comprising: 
a plurality of beacon terminals  respectively held by a plurality of objects under monitoring that are located and moving in one or more areas [paragraph 29: the reading medium 25 is not limited to the medium itself such as a wireless IC tag, and for example, various terminals carried by the person for work or the like may be assumed]; [paragraph 46: reading target (work terminal, wireless IC tag 20, reading medium 25), that is, for each worker… detection area 7 where the worker is detected] [paragraph 11: wireless IC tag carried by the personnel and information on the reading area and the reading date and time], each of the beacon terminals having a unique beacon identifier [paragraph 45: the terminal ID and the wireless IC tag 20 set in the work terminal 40…the read information such as the tag ID set in and the medium ID set], 
one or more management terminals [paragraph 20: personnel detection device 200 having a reading function of the reading medium 25, in each predetermined area 7]; respectively held by one or more moving bodies and operable to receive the beacon signals to acquire the beacon identifiers [paragraph 44: terminal base station 30 communicates with a work terminal carried by the worker 40] and beacon presence information [paragraph 46: the system 100 recognizes that the position , and 
a management server [paragraph 17: system 100] operable to determine a state of presence of the objects under monitoring in the one or more areas [paragraph 20: each predetermined area 7 constituting the work area 5 and information on the detection area and the detection date and time at predetermined intervals]; [paragraph 28: in the system 100, the detection information acquisition unit 110 detects the reading information of the wireless IC tag 20 carried by the personnel and the information of the reading area]”.
However, Akiko et al. (‘619) does not explicitly disclose “each of the beacon terminal being operable to broadcast a beacon signal.”
In the same field of endeavor, Silzer, SR. et al. (‘174) teaches “each of the beacon terminal being operable to broadcast a beacon signal [paragraph 19: the tag device can further include one or more elements having transceiver functionality so as to provide for communication of information to and from the vehicle…the transceiver can include a transmitter, receiver, and at least one antenna…communication can be any type of communication network suited for transmitting data across the distances included in the area, particularly wireless LAN and mobile device networks].”
Examiner’s Note: Silzer, SR. et al. (‘174) describes in paragraph 25: the server can further hold one or more databases populated with information sent by tag devices and/or elements associated therewith…databases of location information, time information, personnel information, vehicle and equipment information, and consumables (e.g., materials and fuel) information can be stored on the server…an onboard GPS receiver can periodically acquire the vehicle's GPS position from a satellite network, either arbitrarily or spontaneously, or at a determined sampling interval. In another configuration, the GPS receiver can periodically acquire the vehicle's GPS position when the vehicle is moving based on data from a motion sensor or IMU, and cease sampling GPS data when the vehicle is idling or relatively still. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619) to have “each of the beacon terminal being operable to broadcast a beacon signal”, as taught by Silzer, SR. et al. (‘174) for improved monitoring in management system [Silzer, SR. et al. (‘174) - paragraph 3].
Akiko et al. (‘619)/Silzer, SR. et al. (‘174) does not explicitly disclose that  one or more management terminals respectively held by one or more moving bodies “moving in the one or more areas”, “acquire location information via a positioning system, and spontaneously or upon request to output the beacon identifiers, the beacon presence information, and the location information”, “determine a state of presence of the objects under monitoring in the one or more areas, based on the beacon identifiers, the beacon presence information, and the location information as acquired from the one or more management terminals”.
In the same field of endeavor, Kenji (‘674) discloses that  one or more management terminals respectively held by one or more moving bodies “moving in the one or more areas [paragraph 19: the entire personnel is the moving body 30…the tag reading means 3 can be attached, for example, by attaching an arm band provided with ; [paragraph 20: by installing the tag reading means 3 in all the transporting means (moving body 30) that can be used in the field including these, the distribution management can be performed]”, “acquire location information via a positioning system, and spontaneously or upon request to output the beacon identifiers, the beacon presence information, and the location information [paragraph 25: the position information acquisition means 4 is, for example, a position detection device attached to a global positioning system (GPS)]; [paragraph 26: When a GPS receiver is used, the position information of the moving body 30 (supported portion 32) can be acquired by providing the GPS receiver on the moving body 30 (supported portion 32)]”, “determine a state of presence of the objects under monitoring in the one or more areas, based on the beacon identifiers, the beacon presence information, and the location information as acquired from the one or more management terminals [paragraph 29: various transport information T such as tag information 2a (article information), position information 4a, and time information 5a are stored in the storage means 6… as a result, the location of the article 20, the movement history of the article 20, and the like can be easily grasped].”
The specific applications of Akiko et al. (‘619) and Kenji (‘674) differ, but both relate to a management terminal receiving beacon signals from a plurality of beacon terminals held, respectively, by a plurality of beacon terminals held, respectively, by a plurality of moving monitored objects, and a management server ascertaining a and managing the presence status of the plurality of monitored objects. It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed moving in the one or more areas, “acquire location information via a positioning system, and spontaneously or upon request to output the beacon identifiers, the beacon presence information, and the location information”, “determine a state of presence of the objects under monitoring in the one or more areas, based on the beacon identifiers, the beacon presence information, and the location information as acquired from the one or more management terminals”, as taught by Kenji (‘674) for acquiring presence status of the monitored objects more reliably in the management system [Kenji (‘674) - paragraph 4].
Regarding Claim 11, which is dependent on independent claim 1, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) discloses all the claimed invention. Akiko et al. (‘619) further discloses "the one or more areas are one or more work areas; the objects under monitoring are a plurality of field laborers working in the one or more work areas [paragraph 5: the work status management system…acquires the information of the detected personnel detected in the predetermined area and the information of the detection area and the detection date and time from the personnel detection device installed in the area at predetermined intervals]; [paragraph 38: worker 40 (personnel)].”
However, Akiko et al. (‘619) does not explicitly disclose “the one or more moving bodies are one or more site foremen who supervise the field laborers.”
the one or more moving bodies are one or more site foremen who supervise the field laborers [paragraph 15: example of mobile body 30 includes a person].”
The specific applications of Akiko et al. (‘619) and Kenji (‘674) differ, but both relate to a management terminal receiving beacon signals from a plurality of beacon terminals held, respectively, by a plurality of beacon terminals held, respectively, by a plurality of moving monitored objects, and a management server ascertaining a and managing the presence status of the plurality of monitored objects. It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619) to have “the one or more moving bodies are one or more site foremen who supervise the field laborers”, as taught by Kenji (‘674) of having the moving body be a supervisor who supervises a plurality of workers.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Akiko et al. (JP 2007004619, Espacenet translation)/Silzer, SR. et al. (US 2013/0021174 A1), in view of Kenji (JP2010083674, Espacenet translation), and further in view of Yuto et al. (JP 2013050325, Espacenet translation).
Regarding Claim 2, which is dependent on independent claim 1, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) discloses all the claimed invention. 
Akiko et al. (‘619) further discloses “the management server determines the number of the objects under monitoring located in the one or more areas as the state of presence of the objects under monitoring [paragraph 25: the system 100 is  personnel located in each detection area 7 in a predetermined time zone based on the information of the detected personnel for each detection area in the area-specific work terminal database 125]; [paragraph 50: the system 100 calculates the number of detected personnel located in each area 7].”
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) does not explicitly disclose “the beacon presence information includes radio wave intensity information of the beacon signal”, determining the objects “based on the beacon identifiers, the radio wave intensity information, and the location information.”
	In the same field of endeavor, Yuto et al. (‘325) teaches “the beacon presence information includes radio wave intensity information of the beacon signal [paragraphs 24: the intensity detection unit 42, the GPS radio wave intensity detection unit 43 that detects the intensity of the radio wave received by the GPS reception unit 16, and the radio wave intensity distance that converts the distance according to the information indicating the radio wave intensity from the other user terminal device 10]; [paragraph 33: when the GPS position information and the GPS radio field strength from each user terminal device 10 of the other device are received, the information transmission / reception unit 41 of the user terminal device 10 of the own machine converts the received position information into the radio wave intensity distance conversion unit 44. And supply to the coordinate calculation unit 45, and supply the received GPS radio field strength to the coordinate calculation unit 45; [paragraph 40: assuming that the coordinate calculation unit 45 has the normalized GPS radio field strength, the distance obtained from the short-range wireless communication radio  position (coordinates) of each user terminal device 10]; [Figure 1-7].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619) to have “the beacon presence information includes radio wave intensity information of the beacon signal”, as taught by Yuto et al. (‘325) to enhance accuracy in location detection of terminal device or monitored objects [Yuto et al. (‘325) - Abstract].
Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Yuto et al. (‘325) does not explicitly disclose determining the objects “based on the beacon identifiers, the radio wave intensity information, and the location information.”
In the same field of endeavor, Kenji (‘674) discloses determining the objects “based on the beacon identifiers, the radio wave intensity information, and the location information [paragraph 29: various transport information T such as tag information 2a (article information), position information 4a (intensity information), and time information 5a are stored in the storage means 6… as a result, the location of the article 20, the movement history of the article 20, and the like can be easily grasped].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619) to have determining the objects “based on the beacon identifiers, the radio wave intensity information, and the location information”, as taught by Kenji (‘674) for acquiring presence status of the monitored objects more reliably in the management system [Kenji (‘674) 
Regarding Claim 3, which is dependent on dependent claim 2, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yuto et al. (‘325) discloses all the claimed invention. 
Akiko et al. (‘619) describes that in the system 100, the detection information acquisition unit 110 obtains the reading information of the reading medium 25 carried by a predetermined person and the information of the response time required for reading from the three or more personnel detection devices 200. , Acquired from the personnel detection device 200 having a reading function of the reading medium 25 at predetermined intervals, and each response time obtained for one reading medium 25 is multiplied by the speed of the read wave in the reading function to detect each person. The distance from the device 200 to the reading medium 25 is calculated, and the position where the range of the distance centered on the arrangement position of the personnel detection device 200 coincides with each other for all the personnel detection devices is set as the detection area 7 in which the personnel is detected (paragraph 29); if the distance information from the terminal base station 30 is three or more for one read target, it is possible to narrow down the existence location of the read target to one point… the distance from the terminal base station “1” to the reading target “HT1” is “L” m, the distance from the terminal base station “2” to the reading target “HT1” is “N” m, and the terminal base. The distance from the station "3" to the reading target "HT1" is "M" m. Then, the point where three circles drawn with each distance as a radius intersecting with each terminal base station 30 as the center can be identified as the existence position of the reading target "HT1" (paragraphs 47: Figure 6).
)/Kenji (‘674) does not explicitly disclose “when two of the one or more management terminals receive one beacon signal from one of the beacon terminals, the management server determines respective separation distances between the beacon terminal that has broadcast the beacon signal and the two management terminals, based on the radio wave intensity information, and depicts two circles respectively centering on the two management terminals using the respective separation distances as a radius, and determines that the beacon terminal, which has broadcast the one beacon signal, is located in the area where a larger part of an overlapping area of the two circles is located.”
In the same field of endeavor, Yuto et al. (‘325) teaches “when two of the one or more management terminals receive one beacon signal from one of the beacon terminals, the management server determines respective separation distances between the beacon terminal that has broadcast the beacon signal and the two management terminals, based on the radio wave intensity information [paragraph 24: The intensity detection unit 42, the GPS radio wave intensity detection unit 43 that detects the intensity of the radio wave received by the GPS reception unit 16, and the radio wave intensity distance that converts the distance according to the information indicating the radio wave intensity from the other user terminal device 10], and depicts two circles respectively centering on the two management terminals using the respective separation distances as a radius, and determines that the beacon terminal, which has broadcast the one beacon signal, is located in the area where a larger part of an overlapping area of the two circles is located [paragraphs 38:  user terminal devices 10 having three or more user terminal devices 10 of other devices and having strong radio field strength of short-range wireless communication are overlapped].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yuto et al. (‘325) to have “when two of the one or more management terminals receive one beacon signal from one of the beacon terminals, the management server determines respective separation distances between the beacon terminal that has broadcast the beacon signal and the two management terminals, based on the radio wave intensity information, and depicts two circles respectively centering on the two management terminals using the respective separation distances as a radius, and determines that the beacon terminal, which has broadcast the one beacon signal, is located in the area where a larger part of an overlapping area of the two circles is located”, as taught by Yuto et al. (‘325) to enhance accuracy in location detection of terminal device or monitored objects [Yuto et al. (‘325) - Abstract].
Regarding Claim 4, which is dependent on dependent claim 2, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yuto et al. (‘325) discloses all the claimed invention. 
Akiko et al. (‘619) describes that in the system 100, the detection information acquisition unit 110 obtains the reading information of the reading medium 25 carried by a predetermined person and the information of the response time required for reading from the three or more personnel detection devices 200. , Acquired from the personnel  predetermined intervals, and each response time obtained for one reading medium 25 is multiplied by the speed of the read wave in the reading function to detect each person. The distance from the device 200 to the reading medium 25 is calculated, and the position where the range of the distance centered on the arrangement position of the personnel detection device 200 coincides with each other for all the personnel detection devices is set as the detection area 7 in which the personnel is detected (paragraph 29); if the distance information from the terminal base station 30 is three or more for one read target, it is possible to narrow down the existence location of the read target to one point… the distance from the terminal base station “1” to the reading target “HT1” is “L” m, the distance from the terminal base station “2” to the reading target “HT1” is “N” m, and the terminal base. The distance from the station "3" to the reading target "HT1" is "M" m. Then, the point where three circles drawn with each distance as a radius intersecting with each terminal base station 30 as the center can be identified as the existence position of the reading target "HT1" (paragraphs 47: Figure 6).
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) does not explicitly disclose “when three of the one or more management terminals receive one beacon signal from one of the beacon terminals, the management server determines respective separation distances between the beacon terminal that has broadcast the beacon signal and the three management terminals, based on the radio wave intensity information, and depicts three circles respectively centering on the three management terminals using the respective separation distances as a radius, and determines that the beacon terminal, which has broadcast the one beacon signal, is located in the area where a point of intersection of the three circles is located.”
In the same field of endeavor, Yuto et al. (‘325) teaches “when three of the one or more management terminals receive one beacon signal from one of the beacon terminals, the management server determines respective separation distances between the beacon terminal that has broadcast the beacon signal and the three management terminals, based on the radio wave intensity information [paragraph 24: The intensity detection unit 42, the GPS radio wave intensity detection unit 43 that detects the intensity of the radio wave received by the GPS reception unit 16, and the radio wave intensity distance that converts the distance according to the information indicating the radio wave intensity from the other user terminal device 10], and depicts three circles respectively centering on the three management terminals using the respective separation distances as a radius, and determines that the beacon terminal, which has broadcast the one beacon signal, is located in the area where a point of intersection of the three circles is located [paragraphs 37: the coordinate calculation unit 45 calculates a circle centered on the position information of the other machine and whose radius is the distance from the user terminal device 10 of the own machine to each user terminal device 10 of the other machine. At this time, in the coordinate calculation unit 45, the circles calculated for the user terminal devices 10 of the other three devices with three or more user terminal devices 10 of the other device and the higher radio wave strength of the short-range wireless communication are generated. If they all overlap, the position coordinates of the intersection are calculated as the position of the own machine].”
)/Kenji (‘674) to have “when three of the one or more management terminals receive one beacon signal from one of the beacon terminals, the management server determines respective separation distances between the beacon terminal that has broadcast the beacon signal and the three management terminals, based on the radio wave intensity information, and depicts three circles respectively centering on the three management terminals using the respective separation distances as a radius, and determines that the beacon terminal, which has broadcast the one beacon signal, is located in the area where a point of intersection of the three circles is located”, as taught by Yuto et al. (‘325) to enhance accuracy in location detection of terminal device or monitored objects [Yuto et al. (‘325) - Abstract].
Regarding Claim 5, which is dependent on dependent claim 4, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yuto et al. (‘325) discloses all the claimed invention. 
Akiko et al. (‘619) further discloses that in the system 100, the detection information acquisition unit 110 obtains the reading information of the reading medium 25 carried by a predetermined person and the information of the response time required for reading from the three or more personnel detection devices 200. , Acquired from the personnel detection device 200 having a reading function of the reading medium 25 at predetermined intervals, and each response time obtained for one reading medium 25 is multiplied by the speed of the read wave in the reading function to detect each  200 to the reading medium 25 is calculated, and the position where the range of the distance centered on the arrangement position of the personnel detection device 200 coincides with each other for all the personnel detection devices is set as the detection area 7 in which the personnel is detected (paragraph 29); if the distance information from the terminal base station 30 is three or more for one read target, it is possible to narrow down the existence location of the read target to one point… the distance from the terminal base station “1” to the reading target “HT1” is “L” m, the distance from the terminal base station “2” to the reading target “HT1” is “N” m, and the terminal base. The distance from the station "3" to the reading target "HT1" is "M" m. Then, the point where three circles drawn with each distance as a radius intersecting with each terminal base station 30 as the center can be identified as the existence position of the reading target "HT1" (paragraphs 47: Figure 6).
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) does not explicitly disclose “when four or more of the one or more management terminals receive one beacon signal from one of the beacon terminals, the management server determines a location of the beacon terminal that has broadcast the one beacon signal, based on the radio wave intensity information received from three of the four or more management terminals that have a higher radio wave intensity than the other management terminals.”
In the same field of endeavor, Yuto et al. (‘325) teaches “when four or more of the one or more management terminals receive one beacon signal from one of the beacon terminals, the management server determines a location of the beacon terminal that has broadcast the one beacon signal, based on the radio wave intensity information received from three of the four or more management terminals that have a higher radio wave intensity than the other management terminals [paragraphs 37: the coordinate calculation unit 45 calculates a circle centered on the position information of the other machine and whose radius is the distance from the user terminal device 10 of the own machine to each user terminal device 10 of the other machine. At this time, in the coordinate calculation unit 45, the circles calculated for the user terminal devices 10 of the other three devices with three or more user terminal devices 10 of the other device and the higher radio wave strength of the short-range wireless communication are generated. If they all overlap, the position coordinates of the intersection are calculated as the position of the own machine].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) to have “when four or more of the one or more management terminals receive one beacon signal from one of the beacon terminals, the management server determines a location of the beacon terminal that has broadcast the one beacon signal, based on the radio wave intensity information received from three of the four or more management terminals that have a higher radio wave intensity than the other management terminals”, as taught by Yuto et al. (‘325) to enhance accuracy in location detection of terminal device or monitored objects [Yuto et al. (‘325) - Abstract].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akiko et al. (JP 2007004619, Espacenet translation)/Silzer, SR. et al. (US 2013/0021174 A1), in view of Kenji (JP2010083674, Espacenet translation)/Yuto et al. (JP 2013050325, Espacenet translation), and further in view of Dave et al. (US 2014/0067257 A1). 
Regarding Claim 6, which is dependent on dependent claim 5, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yuto et al. (‘325) discloses all the claimed invention. 
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yuto et al. (‘325) does not explicitly disclose “the beacon presence information includes reception date and time information which indicates a date and time that the one or more management terminals have received the beacon signal; and when the management server receives two or more beacon signals having a radio wave intensity of the same level, the management server selects a more recent beacon signal from the two or more beacon signals.”
In the same field of endeavor, Dave et al. (‘257) teaches “the beacon presence information includes reception date and time information which indicates a date and time that the one or more management terminals have received the beacon signal; and when the management server receives two or more beacon signals having a radio wave intensity of the same level, the management server selects a more recent beacon signal from the two or more beacon signals [paragraph 33: in block 308, the mobile device can wirelessly transmit the mappings stored in its local memory over a wireless network to a remote server…once received at the remote server, the server can store these mappings in a database maintained by the server… the remote server can populate this database continuously with mappings of this kind received from multiple separate mobile devices at various different times…the remote 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yuto et al. (‘325) to have “the beacon presence information includes reception date and time information which indicates a date and time that the one or more management terminals have received the beacon signal; and when the management server receives two or more beacon signals having a radio wave intensity of the same level, the management server selects a more recent beacon signal from the two or more beacon signals”, as taught by Dave et al. (‘257)  to determine the geographical location of the beacon terminal more effectively. 
Examiner’s Note: In Akiko et al. (‘619), beacon terminal (wireless IC tag 20) reading date and time information is also acquired and used, so there would be no difficulty in using the most recent beacon signal if the radio wave strengths of two or more beacon signals are at the same level.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akiko et al. (JP 2007004619, Espacenet translation)/Silzer, SR. et al. (US 2013/0021174 A1)/Kenji (JP2010083674, Espacenet translation), and further in view of Kazumasa (JP 2007201921, Espacenet translation).
Regarding Claim 7, which is dependent on independent claim 1, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) discloses all the claimed invention. 
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) does not explicitly disclose “one or more fixed management terminals respectively arranged fixedly in the one or more areas, and operable to receive the beacon signals to acquire the beacon identifiers and the beacon presence information and also to acquire the location information via the positioning system, and spontaneously or upon request to output the beacon identifiers, the beacon presence information, and the location information, wherein: the management server determines a state of presence of the objects under monitoring in the one or more areas, based on the beacon identifiers, the beacon presence information, and the location information as acquired from both of the one or more management terminals and the one or more fixed management terminals.”
In the same filed of endeavor, Kazumasa (‘921) teaches “one or more fixed management terminals respectively arranged fixedly in the one or more areas, and operable to receive the beacon signals to acquire the beacon identifiers and the beacon presence information and also to acquire the location information via the positioning system, and spontaneously or upon request to output the beacon identifiers, the beacon presence information, and the location information, wherein: the management server determines a state of presence of the objects under monitoring in the one or more areas, based on the beacon identifiers, the beacon presence information, and the location information as acquired from both of the one or more management terminals and the one or more fixed management terminals [paragraph 25: all of the mobile terminals 2 with a positioning function are movable terminals has been shown, but as the terminal that provides the position information to the mobile terminal 1, the mobile terminal with a movable positioning function is portable. In addition to the terminal 2, a fixedly arranged terminal such as a fixed radio base station may be included]; [paragraph 42: the example in which all of the mobile terminals 2 with a positioning function are movable terminals has been shown, but as the terminal that provides the position information to the mobile terminal 1, the mobile terminal with a movable positioning function is portable.In addition to the terminal 2, a fixedly arranged terminal such as a fixed radio base station may be included. In this case, in addition to the position coordinates, the fixedly arranged terminal also provides information on short-range wireless communication]; [paragraph 59: Although the mobile terminal 2 with a positioning function is a mobile terminal in the third embodiment, the mobile terminal 2 with a movable positioning function can be used as a terminal for providing position information to the mobile terminal 1. In addition, a fixedly arranged terminal such as a fixed radio base station may be included].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) to have “one or more fixed management terminals respectively arranged fixedly in the one or more areas, and operable to receive the beacon signals to acquire the beacon identifiers and the beacon presence information and also to acquire the location information via the positioning system, and spontaneously or upon request to output the beacon identifiers, the beacon presence information, and the location information, wherein: the management server determines a state of presence of the objects under monitoring in the one or more areas, based on the beacon identifiers, the beacon presence information, and the location information as acquired from both of the one or more management terminals and the one or more fixed management terminals”, as taught by Kazumasa (‘921) to as appropriate, also use a fixed management terminal, in addition to the management terminals held by moving bodies to enhance accuracy in location detection of monitored objects.
Regarding Claim 8, which is dependent on dependent claim 8, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) discloses all the claimed invention. Akiko et al. (‘619) further discloses “the one or more management terminals are arranged in the one or more areas where reachable distances of the beacon signals to be broadcast by the beacon terminals become shorter due to the presence of one or more signal- reflecting objects or the one or more moving bodies do not enter frequently [paragraph 20: The system 100 receives information on the detected personnel detected in the predetermined area 7 from the personnel detection device 200 installed in each predetermined area 7 constituting the work area 5]; [claim 1: personnel detection device installed in each predetermined area constituting the work area].”
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) does not explicitly disclose that the one or more fixed management terminals is “fixed”.
 “fixed” [paragraph 25: all of the mobile terminals 2 with a positioning function are movable terminals has been shown, but as the terminal that provides the position information to the mobile terminal 1, the mobile terminal with a movable positioning function is portable. In addition to the terminal 2, a fixedly arranged terminal such as a fixed radio base station may be included]; [paragraph 42: the example in which all of the mobile terminals 2 with a positioning function are movable terminals has been shown, but as the terminal that provides the position information to the mobile terminal 1, the mobile terminal with a movable positioning function is portable. In addition to the terminal 2, a fixedly arranged terminal such as a fixed radio base station may be included. In this case, in addition to the position coordinates, the fixedly arranged terminal also provides information on short-range wireless communication]; [paragraph 59: Although the mobile terminal 2 with a positioning function is a mobile terminal in the third embodiment, the mobile terminal 2 with a movable positioning function can be used as a terminal for providing position information to the mobile terminal 1. In addition, a fixedly arranged terminal such as a fixed radio base station may be included].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) to have that the one or more fixed management terminals is “fixed”, as taught by Kazumasa (‘921) to as appropriate, also use a fixed management terminal, in addition to the management terminals held by moving bodies to enhance accuracy in location detection of monitored objects.
Examiner’s Note: It would be natural for a person skilled in the art to, when installing a fixed management terminal as described above, select as the installation location a location at which installation is valid.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akiko et al. (JP 2007004619, Espacenet translation)/Silzer, SR. et al. (US 2013/0021174 A1)/Kenji (JP2010083674, Espacenet translation), and further in view of Satoru et al. (JP 2007271347, Espacenet translation).
Regarding Claim 9, which is dependent on independent claim 1, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) discloses all the claimed invention. 
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) does not explicitly disclose “one or more fixed beacon terminals respectively arranged fixedly in the one or more areas, each of the fixed beacon terminals having a unique beacon identifier and being operable to broadcast a reference beacon signal; the management server stores location information relating to arrangement of the one or more fixed beacon terminals; and when the one or more management terminals receive not only one or more of the beacon signals but also the reference beacon signal, the management server determines that one or more of the beacon terminals, which have broadcast the beacon signals, are located in the same area as the fixed beacon terminal that has broadcast the reference beacon signal.”
In the same field of endeavor, Satoru et al. (‘347) teaches “one or more fixed beacon terminals respectively arranged fixedly in the one or more areas, each of the fixed beacon terminals having a unique beacon identifier and being operable to broadcast a reference beacon signal; the management server stores location information relating to arrangement of the one or more fixed beacon terminals; and when the one or more management terminals receive not only one or more of the beacon signals but also the reference beacon signal, the management server determines that one or more of the beacon terminals, which have broadcast the beacon signals, are located in the same area as the fixed beacon terminal that has broadcast the reference beacon signal. [paragraphs 32-33]; [paragraphs 36: FIG. 11 is a flow chart showing a flow of processing for calculating the movement tag position in the management device 10]; [paragraph 37: The measurement tag information acquisition unit 111 receives the measurement tag information from the reader device 30 (S501), and the movement tag position calculation unit 112 reads the movement tag information registered in the movement tag information database 151 and reads the movement tag. It is determined whether or not the tag ID of the moving tag has been acquired based on whether or no the tag ID included in the information is included in the measurement tag list of the measurement tag information received from the reader device 30 (S502)]; [paragraph 38: When the tag ID of the movement tag has been acquired (S502: YES), the movement tag position calculation unit 112 includes a tag ID other than the tag ID of the above movement tag included in the measurement tag list of the measurement tag information (S502: YES). That is, the fixed tag tag ID) is extracted (S503), and the position information corresponding to the extracted fixed tag tag ID is acquired from the fixed tag information database 152 (S504). The movement tag position calculation unit 112 creates a list of acquired position information as a 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) to have “one or more fixed beacon terminals respectively arranged fixedly in the one or more areas, each of the fixed beacon terminals having a unique beacon identifier and being operable to broadcast a reference beacon signal; the management server stores location information relating to arrangement of the one or more fixed beacon terminals; and when the one or more management terminals receive not only one or more of the beacon signals but also the reference beacon signal, the management server determines that one or more of the beacon terminals, which have broadcast the beacon signals, are located in the same area as the fixed beacon terminal that has broadcast the reference beacon signal”, as taught by Satoru et al. (‘347)  to as appropriate, also use a fixed management terminal, in addition to the management terminals held by moving bodies to enhance accuracy in location detection of monitored objects. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akiko et al. (JP 2007004619, Espacenet translation)/Silzer, SR. et al. (US 2013/0021174 A1)/Kenji (JP2010083674, Espacenet translation), in view of  Kazumasa (JP 2007201921, Espacenet translation), and further in view of Satoru et al. (JP 2007271347, Espacenet translation).
Regarding Claim 10, which is dependent on independent claim 1, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) discloses all the claimed invention.
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) does not explicitly disclose “one or more fixed management terminals respectively arranged fixedly in the one or more areas, and operable to receive the beacon signals to acquire the beacon identifiers and the beacon presence information and also to acquire the location information via the positioning system, and spontaneously or upon request to output the beacon identifiers, the beacon presence information, and the location information, the management server determines a state of presence of the objects under monitoring in the one or more areas, based on the beacon identifiers, the beacon presence information, and the location information as acquired from both of the one or more management terminals and the one or more fixed management terminals.”
In the same filed of endeavor, Kazumasa (‘921) teaches “one or more fixed management terminals respectively arranged fixedly in the one or more areas, and operable to receive the beacon signals to acquire the beacon identifiers and the beacon presence information and also to acquire the location information via the positioning system, and spontaneously or upon request to output the beacon identifiers, the beacon presence information, and the location information, the management server determines a state of presence of the objects under monitoring in the one or more areas, based on the beacon identifiers, the beacon presence information, and the location information as acquired from both of the one or more management terminals and the one or more fixed management terminals [paragraph 25: all of the mobile terminals 2 with a positioning function are movable terminals has been shown, but as the terminal that provides the position information to the mobile terminal 1, the mobile terminal with a movable positioning function is portable. In addition to the terminal 2, a fixedly arranged terminal such as a fixed radio base station may be included]; [paragraph 42: the example in which all of the mobile terminals 2 with a positioning function are movable terminals has been shown, but as the terminal that provides the position information to the mobile terminal 1, the mobile terminal with a movable positioning function is portable.In addition to the terminal 2, a fixedly arranged terminal such as a fixed radio base station may be included. In this  information on short-range wireless communication]; [paragraph 59: Although the mobile terminal 2 with a positioning function is a mobile terminal in the third embodiment, the mobile terminal 2 with a movable positioning function can be used as a terminal for providing position information to the mobile terminal 1. In addition, a fixedly arranged terminal such as a fixed radio base station may be included].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) to have “one or more fixed management terminals respectively arranged fixedly in the one or more areas, and operable to receive the beacon signals to acquire the beacon identifiers and the beacon presence information and also to acquire the location information via the positioning system, and spontaneously or upon request to output the beacon identifiers, the beacon presence information, and the location information, the management server determines a state of presence of the objects under monitoring in the one or more areas, based on the beacon identifiers, the beacon presence information, and the location information as acquired from both of the one or more management terminals and the one or more fixed management terminals”, as taught by Kazumasa (‘921) to as appropriate, also use a fixed management terminal, in addition to the management terminals held by moving bodies to enhance accuracy in location detection of monitored objects.
Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Kazumasa (‘921) does not explicitly disclose “one or more fixed beacon terminals respectively arranged fixedly in the one or more areas, each of the fixed beacon terminals having a unique beacon identifier and being operable to broadcast a reference beacon signal, wherein: the management server stores location information relating to arrangement of the one or more fixed management terminals and the one or more fixed beacon terminals; when the one or more management terminals or the one or more fixed management terminals receive not only the beacon signals but also the reference beacon signal, the management server determines that the one or more beacon terminals, which have broadcast the beacon signals, are located in the same area as the fixed beacon terminal that has broadcast the reference beacon signal.”
In the same field of endeavor, Satoru et al. (‘347) teaches “one or more fixed beacon terminals respectively arranged fixedly in the one or more areas, each of the fixed beacon terminals having a unique beacon identifier and being operable to broadcast a reference beacon signal, wherein: the management server stores location information relating to arrangement of the one or more fixed management terminals and the one or more fixed beacon terminals; when the one or more management terminals or the one or more fixed management terminals receive not only the beacon signals but also the reference beacon signal, the management server determines that the one or more beacon terminals, which have broadcast the beacon signals, are located in the same area as the fixed beacon terminal that has broadcast the reference beacon signal. [paragraphs 32-33]; [paragraphs 36: FIG. 11 is a flow chart showing a flow of processing for calculating the movement tag position in the management device 10]; [paragraph 37: The 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Kazumasa (‘921) to have “one or more fixed beacon terminals respectively arranged fixedly in the one or more areas, each of the fixed beacon terminals having a unique beacon identifier and being operable to broadcast a reference beacon signal, wherein: the management server stores location information relating to arrangement of the one or more fixed management terminals and the one or more fixed beacon terminals; when the one or more management terminals or the one or more fixed management terminals receive not only the beacon signals but also the reference beacon signal, the management server determines that the one or more beacon terminals, which have broadcast the beacon signals, are located in the same area as the fixed beacon terminal that has broadcast the reference beacon signal”, as taught by Satoru et al. (‘347)  to as appropriate, also use a fixed management terminal, in addition to the management terminals held by moving bodies to enhance accuracy in location detection of monitored objects. 
Examiner’s Note: It is a widely practiced technique to arrange a fixed beacon terminal that transmits a reference beacon signal, and if a management terminal receives a beacon signal and the reference beacon signal, ascertain that the beacon terminal which transmitted the beacon signal is present in the same area as the fixed beacon terminal which transmitted the reference beacon signal.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akiko et al. (JP 2007004619, Espacenet translation)/Silzer, SR. et al. (US 2013/0021174 A1)/Kenji (JP2010083674, Espacenet translation), and further in view of Yoshikatsu et al. (JPH 0798371, Espacenet translation).
Regarding Claim 12, which is dependent on independent claim 1, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) discloses all the claimed invention. 
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) does not explicitly disclose “the beacon terminals store a plurality of predetermined signal patterns and are operable to generate a signal array in a constant cycle according to one signal pattern selected from the predetermined signal patterns, the signal array including two or more beacon signals each having a constant time length and two or more signal pause periods; and the beacon terminals randomly select, in each cycle or in every some cycles, one signal pattern from the predetermined signal patterns for use in a subsequent cycle or some subsequent cycles, and generate another signal array according to the signal pattern, which has been newly selected, in the subsequent cycle or some subsequent cycles.”
, Yoshikatsu et al. (‘371) teaches “the beacon terminals store a plurality of predetermined signal patterns and are operable to generate a signal array in a constant cycle according to one signal pattern selected from the predetermined signal patterns, the signal array including two or more beacon signals each having a constant time length and two or more signal pause periods; and the beacon terminals randomly select, in each cycle or in every some cycles, one signal pattern from the predetermined signal patterns for use in a subsequent cycle or some subsequent cycles, and generate another signal array according to the signal pattern, which has been newly selected, in the subsequent cycle or some subsequent cycles [paragraphs 38-40: T1 indicates the time when the signal is transmitted. FIG. 17A is an example in which one pattern of the transmission signal is completed in 4T. The signal is transmitted a total of four times for each time T, but the transmission start time is different for each time…That is, the clock generator 145 generates a pulse, and the counter module 142 counts the pulse to measure the time and at the same time parallel-converts it into an address signal. With this address signal, the signal of FIG. 17A is output from ROM 143. Assuming that the transmission pattern signal is written from address 00 to address FF of ROM 143, the transmission pattern is set every 4T hours by designing the counter module 142 so that the counter is reset by the address signal 100 of the counter module 142. It will be repeated…the identification signals are transmitted more randomly and the signals from each object are less likely to interfere with each other]; [Figure 17].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. )/Kenji (‘674) to have “the beacon terminals store a plurality of predetermined signal patterns and are operable to generate a signal array in a constant cycle according to one signal pattern selected from the predetermined signal patterns, the signal array including two or more beacon signals each having a constant time length and two or more signal pause periods; and the beacon terminals randomly select, in each cycle or in every some cycles, one signal pattern from the predetermined signal patterns for use in a subsequent cycle or some subsequent cycles, and generate another signal array according to the signal pattern, which has been newly selected, in the subsequent cycle or some subsequent cycles”, as taught by Yoshikatsu et al. (‘371) for avoiding radio wave collisions (interference) for the plurality of beacons. 
Examiner’s Note: In Yoshikatsu et al. (‘371), the avoidance of radio wave collisions (interference) is carried out in various ways, by generating, at a fixed cycle, a signal sequence including two or more fixed time-length beacon signals and two or more signal rest periods. Therefore there would be no difficulty in using said technique in Akiko et al. (‘619). When using said technique, in order to more reliably avoid radio wave collisions (interference), a person skilled in the art could have easily designed the invention in such a manner that a plurality of the signals sequence patterns are incorporated, and a pattern is randomly selected for each prescribed cycle. 
Regarding Claim 16, which is dependent on independent claim 1, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) discloses all the claimed invention. Akiko et al. (‘619) further discloses “a method of identifying beacon terminals for controlling the plurality of beacon terminals located in a neighborhood of the one or more management terminals in the management system for objects under monitoring [paragraph 13: the work status management method of the present invention is a method of executing work status management in various work areas such as a manufacturing site where various works are performed by personnel by a computer work status management method].”
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) does not explicitly disclose “preparing the beacon terminals that store a plurality of predetermined signal patterns and are operable to generate a signal array in a constant cycle according to one signal pattern selected from the predetermined signal patterns, the signal array including two or more beacon signals each having a constant time length and two or more signal pause periods; selecting, at the beacon terminals in each cycle or in every some cycles, one signal pattern from the predetermined signal patterns for use in a subsequent cycle or some subsequent cycles; and generating another signal array according to the signal pattern, which has been newly selected, in the subsequent cycle or some subsequent cycles.”
In the same field of endeavor, Yoshikatsu et al. (‘371) teaches “preparing the beacon terminals that store a plurality of predetermined signal patterns and are operable to generate a signal array in a constant cycle according to one signal pattern selected from the predetermined signal patterns, the signal array including two or more beacon signals each having a constant time length and two or more signal pause periods; selecting, at the beacon terminals in each cycle or in every some cycles, one signal pattern from the predetermined signal patterns for use in a subsequent cycle or some subsequent cycles; and generating another signal array according to the signal pattern, which has been newly selected, in the subsequent cycle or some subsequent cycles [paragraphs 38-40: T1 indicates the time when the signal is transmitted. FIG. 17A is an example in which one pattern of the transmission signal is completed in 4T. The signal is transmitted a total of four times for each time T, but the transmission start time is different for each time…That is, the clock generator 145 generates a pulse, and the counter module 142 counts the pulse to measure the time and at the same time parallel-converts it into an address signal. With this address signal, the signal of FIG. 17A is output from ROM 143. Assuming that the transmission pattern signal is written from address 00 to address FF of ROM 143, the transmission pattern is set every 4T hours by designing the counter module 142 so that the counter is reset by the address signal 100 of the counter module 142. It will be repeated…the identification signals are transmitted more randomly and the signals from each object are less likely to interfere with each other]; [Figure 17].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674) to have “preparing the beacon terminals that store a plurality of predetermined signal patterns and are operable to generate a signal array in a constant cycle according to one signal pattern selected from the predetermined signal patterns, the signal array including two or more beacon signals each having a constant time length and two or more signal pause periods; selecting, at the beacon terminals in each cycle or in every some cycles, one signal pattern from the predetermined signal patterns for use in a subsequent cycle or some subsequent cycles; and generating another signal array according to the signal pattern, which has been newly selected, in the subsequent cycle or some subsequent cycles”, as taught by Yoshikatsu et al. (‘371) for avoiding radio wave collisions (interference) for the plurality of beacons. 
Examiner’s Note: In Yoshikatsu et al. (‘371), the avoidance of radio wave collisions (interference) is carried out in various ways, by generating, at a fixed cycle, a signal sequence including two or more fixed time-length beacon signals and two or more signal rest periods. Therefore there would be no difficulty in using said technique in Akiko et al. (‘619). When using said technique, in order to more reliably avoid radio wave collisions (interference), a person skilled in the art could have easily designed the invention in such a manner that a plurality of the signals sequence patterns are incorporated, and a pattern is randomly selected for each prescribed cycle. 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akiko et al. (JP 2007004619, Espacenet translation)/Silzer, SR. et al. (US 2013/0021174 A1)/Kenji (JP2010083674, Espacenet translation)/Yoshikatsu et al. (JPH 0798371, Espacenet translation), and further in view of Hidekazu et al. (JP 2000134666, Espacenet translation).
Regarding Claim 13, which is dependent on dependent claim 12, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yoshikatsu et al. (‘371) discloses all the claimed invention. 
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yoshikatsu et al. (‘371) does not explicitly disclose “the beacon terminals randomly select one signal pattern from the predetermined signal patterns using one or more numerals, one or more letters, and/or one or more symbols that are included in an individual number allocated to each of the beacon terminals.”
In the same field of endeavor, Hidekazu et al. (‘666) teaches “the beacon terminals randomly select one signal pattern from the predetermined signal patterns using one or more numerals, one or more letters, and/or one or more symbols that are included in an individual number allocated to each of the beacon terminals [paragraph 12: In the process S6, when the call is started for the first time from the initial setting, the random numbe generation program is started based on the seed by the unique identification number set in each base station to obtain the random number P, and the random number P is obtained from the next time. This is an algorithm for finding the next P by generating a random number as a seed. By this processing, the independent event property of the number P, that is, the channel number N is always increased. This independence increases as the number of time slots in one frame increases.].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yoshikatsu et al. (‘371) to have “the beacon terminals randomly select one signal pattern from the predetermined signal patterns using one or more numerals, one or more letters, and/or one or more symbols that are included in an individual number allocated to each of the beacon terminals”, as taught by Hidekazu et al. (‘666) for avoiding interference from another base station [paragraph 19]. 
Examiner’s Note: When making a random selection, using numbers, characters and/or symbols included in an individual number of an apparatus is a feature that has been practiced conventionally. 
Regarding Claim 17, which is dependent on dependent claim 16, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yoshikatsu et al. (‘371) discloses all the claimed invention. 
However, Akiko et al. (‘619)/Silzer, SR. et al. (‘174)/Kenji (‘674)/Yoshikatsu et al. (‘371) does not explicitly disclose “the beacon terminals randomly select one signal pattern from the predetermined signal patterns using one or more numerals, one or more letters, and/or one or more symbols that are included in an individual number allocated to each of the beacon terminals.”
In the same field of endeavor, Hidekazu et al. (‘666) teaches “the beacon terminals randomly select one signal pattern from the predetermined signal patterns using one or more numerals, one or more letters, and/or one or more symbols that are included in an individual number allocated to each of the beacon terminals [paragraph 12: In the process S6, when the call is started for the first time from the initial setting, the random numbe generation program is started based on the seed by the unique identification number set in each base station to obtain the random number P, and the random number P is obtained from the next time. This is an algorithm for finding the next P by generating a random number as a seed. By this processing, the independent event property of the number P, that is, the channel number N is always increased. This independence increases as the number of time slots in one frame increases.].”
the beacon terminals randomly select one signal pattern from the predetermined signal patterns using one or more numerals, one or more letters, and/or one or more symbols that are included in an individual number allocated to each of the beacon terminals”, as taught by Hidekazu et al. (‘666) for avoiding interference from another base station [paragraph 19]. 
Examiner’s Note: When making a random selection, using numbers, characters and/or symbols included in an individual number of an apparatus is a feature that has been practiced conventionally. 

Allowable Subject Matter
Claims 14-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2007316028 Nippon telegraph and telephone US 9226166 describes in paragraph 18: the mobile communication device 10 includes a position detection unit 
JPH11166971A discloses in paragraph 16: information assigned uniquely to each vehicle, such as a radio station call sign assigned to a radar, an ID code used for a door lock remote controller, and the like are used. The above random number is created as an initial value for determining a random number unique to each vehicle. Further, in this embodiment, it is also possible to use a random number sequence based on a state in which each of the above vehicles cannot match]; [paragraph 29: since the PN code is changed at the same time as the transmission frequency by using a random number created based on the information assigned uniquely to the vehicle…the transmission frequency and the PN code are changed based on the information assigned uniquely to the vehicle, the transmission frequency and the PN code unique to each vehicle can be changed.
Beaudry (US 2013/0103419 A1) discloses method and system for detecting location of fixed wireless asset in a hospital environment. Beaudry (‘419) discloses in paragraph 57: in certain configurations, the statistical analysis module 202 communicates with the GUI module 212 and presents results of analysis to a user. The GUI module 212 is configured to allow a user to set certain rules of analysis. For example, the GUI could present a set of information of which PCD communicating with which FWA with less than a specified time delay, i.e. within a certain distance of that FWA, which may assist in locating an active PCD. In certain configurations, the GUI module 212 allows a user to set one or more of (1) a value of the time window 400 (e.g., 2 days or 12 hours, etc.), (2) a weighting option (e.g., equal weights or assigning higher 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                         
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648